     Case 3:17-cv-00115-LRH-CBC Document 54 Filed 06/10/19 Page 1 of 3



 1   ROGER P. CROTEAU, ESQ.
     Nevada Bar No. 4958
 2   TIMOTHY E. RHODA, ESQ.
     Nevada Bar No. 7878
 3   ROGER P. CROTEAU & ASSOCIATES, LTD.
     9120 West Post Road, Suite 100
 4   Las Vegas, Nevada 89148
     (702) 254-7775
 5   (702) 228-7719 (facsimile)
     croteaulaw@croteaulaw.com
 6   Attorney for Defendant
     AIRMOTIVE INVESTMENTS, LLC
 7
 8
 9                               UNITED STATES DISTRICT COURT
10                                      DISTRICT OF NEVADA
11                                                 ***
12   THE BANK OF NEW YORK MELLON FKA                 )
     THE BANK OF NEW YORK, AS TRUSTEE                )
13   FOR THE CERTIFICATEHOLDERS OF                   )
     CWALT, INC., ALTERNATIVE LOAN                   )     Case No. 3:17-cv-00115-LRH-CBC
14   TRUST 2007-AL1, MORTGAGE PASS-                  )
     THROUGH CERTIFICATES SERIES 2007-               )
15   AL1, a New York corporation,                    )
                                                     )
16                                        Plaintiff, )
                                                     )
17   vs.                                             )
                                                     )
18   HIGHLAND RANCH HOMEOWNERS                       )
     ASSOCIATION, a Nevada corporation;              )
19   AIRMOTIVE INVESTMENTS, LLC, a Nevada )
     limited liability company; LETICIA RANGEL )
20   DE LOPEZ, an individual; LUIS LOPEZ-            )
     LANDEROS, an individual; DOES 1 through )
21   10, inclusive, and ROES 1 through 10,           )
     inclusive,                                      )        O R D E R REGARDING
22                                                   )
                                       Defendants. )
23                                                   )
24                                   NOTICE OF SETTLEMENT
25          COMES NOW, Defendant, AIRMOTIVE INVESTMENTS, LLC (“Airmotive”), and
26   Plaintiff, THE BANK OF NEW YORK MELLON (“BONYM”), by and through their
27   undersigned counsel, and hereby stipulate and agree as follows:
28
                                               Page 1 of 3                           6185 Arapaho
     Case 3:17-cv-00115-LRH-CBC Document 54 Filed 06/10/19 Page 2 of 3



 1          1.      BONYM and Airmotive (collectively, the “Settling Parties”) have agreed upon

 2                  the terms of an amicable settlement of all claims at issue between them in the

 3                  instant action. The Parties are currently in the process of preparing settlement

 4                  documents to formally memorialize and effect said settlement.

 5          2.      The Parties acknowledge that the deadline for appealing this Court’s Order [ECF

 6                  #49] and Judgment [ECF #53] is on or about June 19, 2019. As partial

 7                  consideration for the settlement, Airmotive has agreed not to file a notice of

 8                  appeal. BONYM expressly acknowledges Airmotive’s agreement not to file a

 9                  notice of appeal is additional consideration under the Parties’ settlement

10                  agreement and that Airmotive is relying in good faith upon BONYM’s

11                  representations that all claims at issue between them in this matter have been fully

12                  and finally resolved by agreement by not filing a notice of appeal.

13          Dated this       10th        day of June, 2019.

14   ROGER P. CROTEAU &
      ASSOCIATES, LTD.                                  AKERMAN, LLP
15
16
      /s/ Timothy E. Rhoda                               /s/ William S. Habdas
17   TIMOTHY E. RHODA, ESQ.                              WILLIAM S. HABDAS, ESQ.
     Nevada Bar No. 7878                                 Nevada Bar No. 13138
18   9120 West Post Road, Suite 100                      1635 Village Center Circle, Suite 200
     Las Vegas, Nevada 89148                             Las Vegas, Nevada 89134
19   (702) 254-7775                                      william.habdas@akerman.com
     croteaulaw@croteaulaw.com                           Attorney for Plaintiff
20   Attorney for Defendant                              Bank of New York Mellon
     Airmotive Investments, LLC
21
22                                                IT IS SO ORDERED.
                                                ORDER

23       IT IS SO ORDERED.
                                           By:
24       IT IS FURTHER ORDERED that a status report Judge, U.S. District
                                                    or dismissal         Court shall be filed
                                                                 document(s)
25    with the court within 30 days of the date of this order.
                                                     Dated:
26        DATED this 17th day of June, 2019.

27
                                                         ___________________________________
28                                                       LARRY R. HICKS
                                                         UNITED STATES DISTRICT JUDGE
                                                 Page 2 of 3                          6185 Arapaho
